Dissenting views of
BOSS, Ch. J.
While I concur in the decision of most of the points covered by the opinion, I dissent with reference to a few points.
Point 12, relates to the exception taken to the testimony of Dr. George Eoote, and is stated in the exceptions as follows : “Dr. George Foote, a witness introduced by the proponents, was allowed to testify subject to the objection and exception of the contestants, that he knew of the fact that Mrs. Foster was con*268fined in an asylum from what Mrs. Hayes told him, and that she, Mrs. Hayes, requested him to assist her and take Mrs. Foster into his, Dr. Foote’s, institution and to remove her from Brattleboro. Dr. Foote’s testimony, pp. 51 and 52, may be referred to.” This is the entire allusion in the exceptions to this point. Recurring to the stenographer’s minutes, we find this, “Q. You have just mentioned a circumstance? A. Yes, sir; I learned. (Objection interposed). Q. You have mentioned a circumstance of Mrs. Foster’s being in an asylum in 1876. A. Yes, sir. Q. How did you come to know that? A. From this fact, that Mrs. Hayes come to me to have me — , Objection interposed.
Mr. Hayes. The line of this examination is this: We think it competent to show in explanation of the will that it was made in recognition of a very great service rendered by Mrs. Hayes in 1876, when she befriended Mrs. Foster and she enlisted the services of Dr. Foote at that time, and we offer it to show that the will ran along in the line of her intentions, and as showing the motive of the will, and we confine it to that issue.
The Court. It should be limited to showing the relations that existed between Mrs. Foster and the natural objects of her bounty.
Mr. Hall. We object to this witness testifying what Mrs. Hayes did and said to him in reference to this matter.
The Court. He proposes only to call out the knowledge of the witness in respect to the attitude of Mrs. Hayes towards Mrs. Foster so far as he knows it.
Q. Do you know of any act of Mrs. Hayes in 1876 which was directed towards the relief of Mrs. Foster? A. I do. Q. What was it ? A. She came to my asylum, Mrs. Hayes did, and requested me to assist in—
(Mr. Hall. We desire an exception.) and take Mrs. Foster into my institution and remove her from Brattleboro.”
*269This is all that the copy by the stenographer contains on this subject. It will be observed that the offer made by the proponents’ counsel does not claim that this testimony was admissible on the ground that it had already been shown that this action by Mrs. Hayes had come to the knowledge of Mrs. Foster, nor on •the ground that they expected to show such knowledge by subsequent testimony. The ruling of the Court admitting it does not require such knowledge to be shown, antecedently, or subsequently. The offer and ruling treat it as admissible standing alone, and disconnected from any evidence to show that Mrs. Foster knew of these acts of Mrs. Hayes. We are all agreed, that these acts of Mrs. Hayes could not properly be 'shown unless they were known to Mrs. Foster. They could not influence her in making her will in favor of Mrs. Hayes against her own sister, unless so known. The opinion after reviewing several cases and citing others concludes : “As it does not appear affirmatively by the exceptions that when this testimony of Dr. Foote was admitted, there was no evidence tending to show that Mrs. Foster had knowledge of what occurred between him and Mrs. Hayes, as testified by him, this exception under the rule stated cannot avail contestants.” The rule referred to is thus stated: “We think the true rule is, that to assign legal error in the admission of testimony, the exceptions must show affirmatively that in the then present aspect of the case ’ the testimony received was not admissible, unless accompanied with an offer to introduce other evidence which would make it admissible.” Which, as it is applied to this case, means that when testimony is offered inadmissible, unless supported by other testimony, and when the exceptions make no mention of any such supporting testimony, but do not specifically state that no such supporting testimony was offered or admitted, the Court will presume that such supporting testimony was offered and admitted. This requires a bill of exceptions, to avail the excepting party, when such testimony is admitted against his objection, to be drawn with the certainty *270of a plea in abatement, or so as to negate every possible state of tbe testimony that might render the testimony objected to admissible. I never have understood that exceptions were required to be drawn with such certainty, for any purpose. This Court said, in Westford v. Essex, 31 Vt. 461: “Exceptions are not to stand upon the footing of pleadings, where no intendment is to be made in favor of the party thus setting up his right, but are to be understood in the usual and ordinary sense of common communication, a plain statement of the facts for both parties for the Court to apply and declare the law arising upon them.”
In Conn. & Pass. R. R. R. Co. v. Baxter, 32 Vt. 815, this Court said in reference to the admission of this class of testimony : “We think that in all cases where testimony is offered that in the present aspect of the case is inadmissible, unaccompanied with any assertion on the part of the attorney offering it, that he intends, and expects to introduce other evidence, which, when in, will make such testimony admissible, the testimony, if objected to, should be rejected, and to admit it is error that is not cured by the Court’s directing the jury in their charge to lay it out of the case.”
Applying these two rules to the exceptions in this case on this subject, I think this Court is to pass upon this exception just as it is left by the exceptions, making no presumption in favor, or against, the excepting or prevailing party. When so applied, error is manifest. No presumption has to be made or negated to show error. The opinion places stress upon the clause, “in the then present aspect of' the case,” contained in the extract from the opinion in Conn. & Pass. R. R. R. Co. v. Baxter, supra. But by the rule taken from Westford v. Essex, the exceptions give this Court, “the then present aspect of the case” in which the objectionable testimony was received. They are a common communication drawn up for that purpose. I agree that error must affirmatively appear from the exceptions as drawn, but not as against every conceivable state of the case *271which, might possibly have appeared but is not stated to have appeared. This Court is to base its judgment upon the record as made by the exceptions.
I think a careful inspection of the cases cited in the opinion will show that not more than one of them, if one, support the opinion, when the laguage used, and relied upon for support, is read and understood in the light of the facts of the case. Some isolated expressions give some countenance to the holding in the opinion, but when applied to the facts in regard to which they were used, they do not, in my judgment. The' facts in reference to which the strongest expressions are used, in Tenney v. Harvey, 63 Vt. 520, do not appear. I did not sit in that case and have no knowledge of them. On the facts as left by the exceptions in this case, with no presumptions made for or against the excepting party, there was manifest error in admitting this testimony of Dr. Foote. I think the excepting party did all that he was required, when he made such error appear, by his draft of. the exceptions, and that the opinion on this point is a departure from what has heretofore been considered the certainty with which error must be made to appear.
I also think it was error to allow the question -put to this witness, as an expert, in rebuttal. It is well established that, in taking the opinion of an expert witness, the facts upon which his opinion is based, must go to the jury in connection with his opinion, that the jury my be able to judge of the weight which they ought to give "to his opinion, dependent, sometimes, upon whether they find the facts, upon which the opinion is given, established. In Fairchild v. Bascomb, 35 Vt. 116, a well considered case on this subject, after stating the manner in which questions should be put, it is said: “Then the jury can know all the facts and grounds on which the opinion is based,” and in Wetherbee v. Wetherbee, 38 Vt. 460, it is also said/ “In any case the jury ought to know upon what basis of facts the opinion is founded, for its pertinence depends upon whether they find the. *272facts upon which it rests.” It is usual to embody the facts, or supposed facts, upon which an opinion is desired, in the interrogatory, or to have the witness state the facts on which he founds his. opinion. In People v. Aikin, 66 Mich. 460 (II St. R. 524) it is held, that “An expert can never be safety permitted to state that he has read or heard the testimony without stating the particulars of the evidence, the facts, upon which he rests his conclusions.” Doubtless this is the safe rule of practice. This Court has departed from it, first in Gilman v. Strafford 50 Vt. 723, where the opinion of experts was taken upon facts stated in a deposition, and secondly, in State v. Hayden, 51 Vt. 296. The deposition would go to the jury. They could know the facts on, which the experts founded their opinion. In State v. Hayden the State gave no testimony on the subject of insanity, and was allowed to ask experts who had heard the testimony of the respondent on this subject, their opinion based upon all the facts which the respondent’s witnesses had detailed. The facts were not voluminous, .and were recently detailed to the jury. But in neither case did this Court attempt to vary the rule established in the earlier cases cited, that the jury must know the facts upon which the opinion is based. Tire contestants embodied the supposed 'facts on which they took Dr. Draper’s opinion in an interrogatory. This interrogatory put to Dr. Draper wras used a week or more before it was used to Dr. Foote by the proponents. It involved the consideration of a large number of supposed facts, covering nearly two pages of closely printed matter. It was not read to Dr. Foote nor to the jury. To allow an expert witness to answer such a question, under the circumstances, was an abrogation of the rule requiring the jury to have knowledge of the facts on which the opinion is required. This question not only was allowed to be answered without being read to the jury, but the witness was asked to supplement the facts embraced in the question put to Dr. Draper with the knowledge which the witness had of Mrs. Foster. He had known her from her birth. *273She had lived in his father’s family, ten or more years, after her mother died, when she was five years old; and had attended school for some time, at another place, where the witness was principal. Some three or four weeks before, he had testified quite fully to his knowledge of her. It is inconceivable that the witness had detailed all he had known of Mrs. Foster. The question as put against the exception of the contestants, and as repeated two or three times, and by the court, did not require the witness to base his opinion upon the facts embraced in the question put to Dr. Draper, supplemented by the facts which the witness had detailed upon the stand, but allowed him to use any knowledge he had of Mrs. Foster, whether detailed upon the witness stand, and whether such knowledge came to him by personal observation, or by heresay. I think, the question was objectionable and erroneous for two reasons. If confined to the facts in the question and the facts detailed by the witness when first on the stand, after the lapse of time which had intervened since the question was used, and since the witness had testified, the jury could not have in mind the facts upon which the witness based his opinion. The opinion holds that it must be presumed that the jury could, and did, have all the facts on-which the opinion was asked in mind. I do not know what sense there is, in a matter of practice, which can be avoided, in presuming what every man must know to be untrue. I have a fair memory, some of my brethren better memories. But none of us could, after the lapse of time which had intervened recall all the facts embraced in this question, and detailed by the witness when first on the stand. It is contended also that the County Court was misled by the first objection insisted upon by the contestants. I do not think this can be true. After the court had overruled this objection, the question was modified, and again objected to. The court could not well understand that counsel was insisting upon an objection just overruled, to which he had saved an ex*274ception. The objection to the modified question, the court, without calling upon counsel to state what it was, overruled ; thereby holding, that the objection, whatever it might be, was groundless. Again, the question as allowed, did not confine the witness to the facts which he had detailed when first on the stand. It was easy to have done so. It was highly important that the question should have been carefully framed, considering the witness’s long acquaintance with Mrs. Foster, the impossibility of the witness having detailed when on the stand all he had known of her, the possibility, not to say probability, that the witness might, as he did, as admitted on cross-examinatibn, include as knowledge what he had been told by friends, as well as what he had known personally, • and also, that the witness was interested, being a brother to one of the principal legatees. When a party puts a question, improper in form, he cannot invoke the doctrine of Frary v. Gusha, 59 Vt. 257, that an improper or an inadmissible answer to a proper question is not reversable error. Against such an error a party cannot by any form of inquiry protect himself. When he puts his question, so as to invite an inadmissible answer and obtains it, the answer falls within the principle of State v. Meader, 54 Vt. 126, and the cases there cited. By the improper form of the inquiry he has elicited the inadmissible testimony. It is in the case, by his own fault. My brethren rely upon Johnson v. Central Vt. R. R. Co., 56 Vt. 707 as holding the question proper in form. I do not understand the case as so holding. It only holds that under the circumstances of that case, entirely different from the circumstances of this case, the question in this form could not have misled the witness. The witness was not shown to have any knowledge of the plaintiff except what he gained on three occcasions when he examined him, and to which he had recently and fully testified. It was not shown that the witness was in fact misled. It is so shown in this case. Under the circumstances of that case it was properly held that *275“The obvious and natural construction that would be put upon the language of the question would be, that he was required to give an opinion based upon what he had learned of his condition at the examinations that he had testified he made, and we have no doubt the doctor so understood it. “The language of an inquiry is always to be given meaning with referance to the circumstances in which it is used. The holding is not that the language of the inquiry is proper, hut that there was nothing to show that it probably would, or did, mislead the witness in that case. Here it is shown affirmatively that Dr. Eoote was misled, and considered, in giving his answer, what he had been told, as well as what he knew personally. When, as is held, an expert witness, on a grouping of facts, may be asked to give his opinion upon the identical question on which the jury are-to pass, if, he, because skilled in regard to the subject, may give his opinion without the jui-y having clearly in mind, the facts, or group of facts on which it is based, the decision might as well be left with the witness, as it practically is. This class of testimony, at best, is uncertain and dangerous, and especially so when given by an interested witness. I think, under the circumstances of this case the allowance of this question was clearly reversible error.
15. I do not think, under the stipulation, Amelia Ereneh’s , testimony given in rebuttal before the Probate Court could be read. Except by the terms of the stipulation, that testimony was not admissible, so long as the witness was living. It did not stand like her deposition taken for cause,- which cause was shown to exist when the deposition was offered. The stipulation was specific as to this witness. It gave the proponents the option to call the witness and use her, in person, or to treat her as sick and unable to attend, and read all her testimony given before the Probate Court. There is no provision in the stipulation which allows them to produce and use her, or any other witness, in part, and then supplement her testimony given in person with her testimony given before the Probate Court. They *276elected to treat lier as well. They called and used her as such. When they did so, they took the risk of her remaining able to be present and testify in rebuttal. Under the exercise of the option by the proponents, she stood like any other witness, able to attend Court. She was not absent from the State. The exercise of their option took her from the class “unable to attend Court by reason of sickness or accident.” If the counsel had foreseen that a witness called and used, in part, might be unable to remain during the trial, they might have stipulated that the balance of the witness’ testimony given before the Probate Court might be read. It might have been wise to have made such a provision. But no such provision or stipulation was made. It is not for the court to import such provisions into a stipulation, as necessities may require.
It is to construe the stipulation as made, and not to add to it by construction or otherwise. I find no provision in the stipulation, for the court to construe, on this subject. In my judgment'this allowance by the court was error.
Eor these reasons, I should reverse the judgment. I concur in the decision of the other points.